Citation Nr: 0518562	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966, to include service in the Republic of Vietnam.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, in which the veteran was granted 
service connection for PTSD at a 30% evaluation effective 
from April 3, 1998.  A March 2003 Board decision increased 
the veteran's evaluation to a 50% level.

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be partially 
remanded.  In November 2003, the Court affirmed that portion 
of the March 2003 Board decision that increased the veteran's 
evaluation to a 50 percent evaluation, and vacated and 
remanded that portion that denied the veteran a rating higher 
than 50 percent.  As such, the issue is as stated on the 
title page of this decision.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2001.


FINDINGS OF FACT

The PTSD is manifested by irritability, social withdrawal, 
anxiety, depression, a mildly constricted affect, reported 
impairment in memory and a GAF of 40 without total 
occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an increased initial evaluation of 70 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an August 2000 statement 
of the case, a March 2005 supplemental statement of the case, 
and VCAA letters were sent in October 2002 and July 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The October 2002 and 
July 2004 letters informed the veteran of what evidence VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the October 2002 and July 2004 letters 
were mailed to the appellant subsequent to the appealed 
rating decision in violation of the VCAA and the veteran was 
not specifically informed to furnish copies of any evidence 
in his possession as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Concerning the claim for an increased rating, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that cases which arise from dissatisfaction 
with an initial rating are "down-stream" elements of the 
claim for compensation, rather than new claims.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the 
RO properly (See VAOPGCPREC 8-2003) provided notice, issuing 
a supplemental statement of the case in March 2005.  The SSOC 
outlined the controlling law and regulations, as well as what 
the evidence showed, and explained the basis for the rating 
determination.

Factual Background

Of record are medical records and statements dated 1988 to 
2002 from the Springfield, Massachusetts, Vet Center, which 
show treatment for PTSD.  During this time, global assessment 
of functioning (GAF) scores assigned ranged from 50 to 60.

A VA examination was conducted in September 1998.  At that 
time it was reported that the veteran had consistently worked 
since 1975.  He had normal speech and thoughts that were 
mostly organized.  He had a flat affect, and his words were 
usually appropriate.  The examiner stated that he appeared to 
have blocked out the memory of some of his Vietnam experience 
or that it could be labeled as emotionally numbed out.  The 
veteran had some difficulty with intimacy and relationships 
and could not show affection for his current wife or his 
three biological children.  The examiner found that the 
impact of the veteran's military experience had resulted in a 
marginal but functional lifestyle.  He had survivor's guilt, 
which was noted as being complicated by emotional numbness, 
alexyithymia, anhedonia, and depression.  He did not have 
contact with other family members.  He isolated himself at 
home, and he had no friends.

He was noted as very negative, pessimistic, and fatalistic 
about most life events and trusted in very little.  He 
functioned at work but had a history of conflicts between 
management and co-workers.  He tended to be passive yet he 
could be easily overwhelmed and agitated under pressure.  The 
veteran had sleep disorders, and flashbacks of the experience 
in Vietnam.  The veteran also had avoidance symptoms for any 
type of social interaction that would agitate him.  The 
veteran had a sense of foreshortened future, and 
irritability.  He was obsessive about cleanliness, fearful of 
change, resistance to suggestions, and guilt.  The diagnosis 
was delayed chronic PTSD, with severe impairment in social 
functioning and moderate impairment in occupational 
functioning, with a GAF score of 51.

A July 2000 letter from the Vet Center shows that the veteran 
was undergoing therapy.  It was reported that the veteran's 
condition had not changed, and that the veteran was incapable 
of change.  He remained emotionally numb and unavailable to 
his wife.  The veteran's affect was flat, and he had short 
and long term memory loss, intense mood, and no social 
activities outside the home.  He preferred to stay at home, 
watch television, and use his computer.  The examiner found 
that the veteran's PTSD with underlying depression had 
worsened and the current prognosis was poor.

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in August 2001.  The veteran testified 
about his service history.  He stated that he went food 
shopping with his wife.  He stated that in 2000 he was fired 
from his full-time employment.  He worked part-time driving a 
school bus.  He had not applied for Social Security Benefits.

A VA examination was conducted on October 2002.  At that time 
it was reported that the veteran was a school bus driver.  He 
stated that he had worked as a machine operator for 25 years 
and had been laid off three years earlier.  He had been a 
school bus driver for a year and a half.  He worked 24 hours 
a week.  He stated that he could work as a machine operator 
if this work were available.  He indicated that he did not 
look for similar work when he was laid off because he thought 
he would be called back.  He found out that earlier in the 
year some individuals had been called back, but at that time 
he felt more comfortable driving a bus.

During his leisure time he watch television and used his 
computer.  He indicated that he had been taking Prozac but 
stopped.  He currently took no medication.  He received 
primary care treatment only at a VA facility.  He stated that 
he had become agitated a lot, and was irritable.  He reported 
having a sad mood and anxiety, middle and terminal insomnia, 
irritability, significant problems with memory and 
concentration, social withdrawal, decreased self-esteem, and 
relative anhedonia.  He specifically denied physical 
restlessness, spontaneous panic attacks, tearfulness, 
episodes of disorientation, major recent changes in weight or 
appetite, delusions, hallucinations, suicidal or homicidal 
ideation, or interval substance abuse.  He also complained of 
recurrent intrusive thoughts about service events.

The veteran was neatly dressed and groomed, cooperative, and 
in good contact.  He was alert and oriented in all spheres.  
The examiner noted that the veteran showed some cognitive and 
memory impairment clinically.  He appeared anxious and 
depressed.  His affect was appropriate to thought content.  
The diagnoses included PTSD delayed onset chronic, and 
depression, with a GAF score of 50 and the highest for the 
past year was 50.  The examiner commented that the veteran 
had significant and ongoing depression that impacted 
significantly on his overall emotional condition and level of 
functioning.

A February 2003 VA treatment note indicates that the veteran 
was seen for a routine check-up.  The veteran had a history 
of forgetfulness for about one year.  It was noted that the 
veteran had a history of PTSD, but was not followed by the 
mental health clinic currently.  The veteran did not have 
suicidal or homicidal ideas at present, and he did not feel 
depressed at present.  

A July 2003 VA mental health note indicates that the veteran 
was referred to the Mental Health Clinic by his primary care 
physician for treatment of depression, low mood, little 
motivation, poor sleep, poor concentration, no interest, and 
little energy.  The veteran reported no specific stressors, 
but believed his depression was related to his experiences in 
Vietnam.  He had been followed at the Vet's Outreach Center 
for several years, but when his counselors were changed he 
stopped going because "we just didn't get along."  He had 
not been in counseling for over two years.  His wife was 
concerned about him because he seemed more depressed.  He had 
been on antidepressants several years ago, and he stopped 
using them on his own.  He stated that the medications had 
been effective.  He had not been hospitalized for mental 
health issues.  The veteran reported that at times, he had 
intrusive memories of his time in Vietnam.  He had not had 
nightmares recently.  He was not involved in religion or 
social activities.  

On examination, the veteran was cooperative, friendly, and 
easily engaged in conversation but didn't easily volunteer 
information.  He appeared depressed, and had a sad look.  He 
had full range of affect, and he was appropriate.  He was 
alert and oriented.  He complained of some memory impairment.  
He had no suicidal or homicidal ideas, plans, or intentions.  
His judgment was fair.  He acknowledged that he had 
difficulty with his anger, and he was "tired of it."  He 
had limited knowledge of PTSD and its symptoms and affects.  
His wife was very supportive and understanding.  

An October 2004 VA examination indicates that the veteran 
continued working as a school bus driver, five days a week, 
for a total of 24 hours per week.  When asked if he were laid 
off from his current job, would he look for other work, the 
veteran said he would not look for other work since "I'm 
retired anyway."  He stated that he did "nothing" in his 
leisure time except watch television, surf the Internet, and 
play computer games.  He also stated that he did some 
housework and home maintenance.  He stated that he had no 
other formal or organized hobbies, and stated that he was not 
interested in anything anymore.  The veteran characterized 
his overall emotional condition as, "Sometimes I feel down 
in the dumps.  Sometimes I feel okay.  I feel like I'm not 
accomplishing a hell of a lot."  The veteran reported 
frequent sad mood and anxiety, as well as "quite a bit" of 
irritability.  He continued to endorse significant problems 
with memory and concentration, which he felt had worsened 
more over the past year or so.  He also endorsed social 
withdrawal, decreased self-esteem, physical restlessness, and 
relative anhedonia.  He specifically denied current insomnia, 
spontaneous panic attacks, symptoms suggestive of bipolarity, 
tearfulness, episodes of disorientation, recent major change 
in weight or appetite, delusions, hallucinations, suicidal or 
homicidal ideation, or interval substance abuse.  

The examiner stated that he reviewed the specific DSM-IV 
diagnostic criteria for PTSD with the veteran.  The veteran 
confirmed that the previously detailed combat-related 
stressors continued to be upsetting to him, and involved 
extreme fear, helplessness, or revulsion at various times.  
The examiner stated that the combat-related stressors, and 
the veteran's emotional reaction to them, clearly fulfilled 
diagnostic criterion A.  With regard to diagnostic criterion 
B, the veteran endorsed recurrent and intrusive thoughts of 
combat-related events, though currently "only once in a 
while."  He also related some degree of psychological 
distress at cues or triggers that reminded him of his Vietnam 
experience, such as helicopters, incense-like smells, and 
being around guns.  The examiner asked the veteran how he 
managed to work at Smith and Wesson for such a long time, and 
the veteran replied "I didn't look at them as guns.  I 
looked at them as a paycheck."  He denied having combat-
related dreams since the 1970s.  He also denied any 
physiologic reactivity to the cues or triggers noted above, 
and denied experiencing flashbacks.  With regard to 
diagnostic criterion C, the veteran endorsed efforts to avoid 
these thoughts, feelings, and cues, as well as diminished 
interest or participation in activities he used to enjoy.  He 
endorsed emotional numbing, feelings of detachment or 
estrangement from others, and amnesia for some of the 
traumatic events.  He denied having a sense of a 
foreshortened future.  The veteran also endorsed irritability 
and problems with concentration, as well as exaggerated 
startle responses and hypervigilance.  He was no longer 
experiencing insomnia.  The examiner noted that the duration 
of the veteran's PTSD symptoms fulfilled diagnostic criterion 
E.  The examiner noted that based on the veteran's narrative, 
his current PTSD symptoms did not appear so severe as to 
cause "clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning," and therefore did not meet diagnostic 
criterion F.  

The veteran appeared anxious and depressed, and his affect 
was mildly constricted but appropriate to thought content.  
The veteran's wife stated that the veteran had "very 
severe" memory problems, first noted about three years ago 
but significantly worsening over the past year.  

The examiner's assessment was that the veteran did show some 
symptoms of PTSD, but he no longer met the full DSM-IV 
diagnostic criteria for PTSD because his symptoms did not 
appear to result in significant distress or functional 
impairment.  The impact of PTSD on the veteran's ability to 
obtain and maintain gainful employment was minimal.  The 
examiner noted that the veteran did have significant 
functional impairment, which also affected his ability to 
obtain and maintain gainful employment, but that impairment 
flowed primarily from his depression and possible comorbid 
dementing illness.  Based on his age and his own 
representations, the veteran was not motivated to work more 
hours in his current job, or to seek alternative employment.  
The examiner ordered a non-contrast head CT scan that showed 
"mild involutional changes (volume loss) compatible with the 
patient's age," and was otherwise unremarkable.  

The diagnoses were subsyndromal PTSD; depression not 
otherwise specified; comorbid dementing illness that could 
not be ruled out; psychosocial stressors, extreme, enduring 
combat residuals, layoff from employment of choice.  The GAF 
was 40, with the highest in the past year being 40.  The 
examiner noted that the current GAF rating, per DSM-IV, was 
appropriate when the psychiatric symptoms resulted in "major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  The examiner noted 
that he rated the veteran at the highest level of the 31-40 
decile, because the veteran had been able to maintain his 
part-time job and did not show impairment in reality testing 
or communication.   

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

When evaluating mental disorders, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on 
social and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 38 C.F.R. 
§ 4.130, PTSD is evaluated under the general rating formula 
used to rate psychiatric disabilities other than eating 
disorders.  38 C.F.R. § 4.130 (2004).  Under 38 C.F.R., Part 
4, the criteria for the next higher rating and the current 
rating are as follows:

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

Initially, the Board notes that at the time of the VA 
examination in October 2004 the examiner indicated that the 
veteran did not satisfy all the criteria for a diagnosis of 
PTSD.  However, the examiner did diagnosis subsyndromal PTSD.  
In this regard the record reflects that the veteran's PTSD 
has resulted in significant impairment for which the veteran 
was treated at a Vet Venter.  

Following the September 1998 VA examination, the examiner 
indicated that the PTSD resulted in severe impairment in 
social functioning and moderate impairment in occupational 
functioning.  His GAF score of 51 is indicated of moderate 
symptoms.  Additionally, the October 2002 VA examination 
showed that the veteran experienced irritability, a sad mood, 
anxiety, insomnia, irritability, significant problems with 
memory and concentration, social withdrawal, decreased self-
esteem, and relative anhedonia.  The examiner indicated that 
the veteran had significant and ongoing depression that 
impacted significantly on his overall emotional condition and 
level of functioning.  His GAF was 50 which is indicative of 
serious symptoms.

Furthermore the October 2004 VA examination showed that the 
veteran was irritable, socially withdrawn, anxious and 
depressed with a mildly constricted affect.  The veteran 
reported significant problems with memory and concentration.
His GAF was 40 is defined as exhibiting some impairment in 
reality testing or communication.  The Board notes that the 
examiner indicated that the veteran did have significant 
functional impairment, which also affected his ability to 
obtain and maintain gainful employment, but that impairment 
flowed primarily from his depression and possible comorbid 
dementing illness.  However, a dementing illness was not 
clinically confirmed.  

After reviewing the evidence the Board finds that the degree 
of impairment resulting from the more nearly approximates the 
criteria for a 70 percent rating.  38 C.F.R. § 4.7 (2004).

However, this same evidence does not support a 100 percent 
rating.  The evidence shows that the veteran retired from 
work and was currently working as a bus driver 24 hours a 
week.  The current findings do not show total occupational 
and social impairment.

Finally, in view of the findings shown on the VA examinations 
in 1998 and 2002, the Board finds that the 70 percent rating 
is warranted throughout the entire appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.7.   


ORDER

Entitlement to increased initial evaluation of 70 percent for 
PTSD is granted subject to the law and regulations governing 
the payment of monetary benefits.



	                        
____________________________________________
ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


